The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-8, 13-15, 18, 22-24 and 27-31 are pending in the Claim Set filed 2/09/2021.
Claims 9-12, 16, 17, 19-21 (typo 19-22), 25 and 26 are canceled.
Herein, claims 1-8, 13-15, 18, 22-24 and 27-31 are for examination.

Regarding Instant Claims
Claim 22 has mistakenly been indicated as canceled, e.g., 19-22 (Canceled). It should recite claims 19-21 (Canceled). Appropriate correction of this typo is required.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020, 6/25/2020 and 6/25/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13-15, 18, 22-24 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (WO 2004/022099, cited in IDS) [Cheng].
Regarding claims 1 and 28,
Cheng discloses a cyclodextrin containing polymer wherein at least one drug molecule is linked to cyclodextrin which is linked to a polymer (PEG). Cyclodextrin is considered a self-cyclizing moiety. Cheng thus discloses a polymer conjugate comprising a therapeutic agent covalently attached to a polymer through a tether (cyclodextrin) which is a self-cyclizing moiety. See, for example, Strategy 1/11, Abstract, first figure wherein the drug (the claimed therapeutic agent) is linked to the cyclodextrin (the claimed tether which is the self-cyclizing moiety) linked covalent through the tether to a polymer such as PEG. Cheng discloses a pharmaceutical composition comprising a polymer conjugate and plasticizers and stabilizing agents (p. 
Regarding claims 2, 3, 4 and 5, Cheng discloses the selectivity determining moiety (linker) can be an ester bond (p.17, lns.3-13). 
Regarding claim 6, Cheng discloses the rate of drug release may be dependent upon the rate of enzymatic cleavage (page 9, lines 27-28; page 53, lines 26-29), thus disclosing a compound wherein a plurality of therapeutic agents are covalently attached to the polymer chain through attachments that are cleavable and which are released upon cleavage. 
Regarding claims 7 and 8, cyclodextrin is at least a five membered ring comprising at least two oxygens, the claimed heteroatoms (page 38, lines 10-13). 
Regarding claims 13, Cheng discloses (page 8, lines 22-31) the polymer conjugate comprises cyclic moieties (cyclodextrin) alternating with linker moieties.  
Regarding claims 14, 15, Cheng discloses the linker group can comprise PEG, one of the listed alternatives.
Regarding claims 18, Cheng discloses the therapeutic agent is anti-cancer, anti-fungal,
20 anti-bacterial, anti-mycotic, or anti-viral therapeutic (p.36, lns.17-20). 
Regarding claim 22, Cheng discloses a therapeutic agent can be directly linked to the self-cyclizing group (cyclodextrin). See scheme IIb, page 44. 
Regarding claims 24, Cheng discloses the active ingredient (the claimed therapeutic agent) can comprises from 0.1% to 99.5% of the pharmaceutical formulation (page 65, line 27 to page 66, line 2), thus disclosing a range encompassing the claimed ranges of at least 5% (claim 24), at least 10% (claim 25) and at least 15% (claim 26).  See, also, page 2, lines 17-19. 
Regarding claim 27, Cheng discloses the polymer conjugate can be a MW of 10,000 to 500,000 amu (page 37, lns.8-10).
Regarding claim 29, Cheng discloses the release of the therapeutic agent occur for a sustained period over 1 to about 2000 hours, for example 2 to about 800 hours (page 69, lines 7-13). 

Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 13-15, 18, 22-24 and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al (WO 2004/022099) [Cheng] in view of Davis et al (USP 6509323, cited in IDS) [Davis].
The teachings of Cheng regarding claims 1-8, 13-15, 18, 22-24 and 27-31 are described above.
Cheng differs from the claims in that the document fails to the tether comprises an amino acid or peptide, or derivative thereof; wherein the polymer comprises a copolymer comprising beta-cyclodextrin moieties and PEG groups that alternate in the 
However, Davis cures the deficiencies.
Davis discloses linear cyclodextrin polymers linked to therapeutic agents (Abstract). Davis discloses the therapeutic agent can be a protein or enzyme (col 15, lines 8-9), thus teaching the claimed protease inhibitor.  It would have been obvious to one of ordinary skill to modify the Cheng polymer containing therapeutic agents by utilizing a protease inhibitor as a therapeutic agent depending upon the therapy desired.  One of ordinary skill, aware of the vast number of therapeutic agents capable of being linked to the Cheng polymer through hydroxyl or amine groups, would have had a reasonable expectation of success in linking a protease inhibitor (an enzyme which is a protein) to the Cheng polymer. 
Regarding claim 23, Davis discloses that cyclodextrin monomers can be copolymerized with dihistidine (col 7, line 12), an amino acid or peptide or derivative thereof. 
Regarding claim 30, Cheng differs from the claims in that the document fails to disclose the specifically claimed 
Davis teaches alternating cyclodextrin polymers with other polymers. Thus, it would have been obvious to modify the Cheng polymer to provide a therapeutic agent delivery system best suited for varied therapeutic application having a reasonable expectation of success in view of Cheng and Davis, as a whole. 
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Cheng and Davis, as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claims 1-8, 13-15, 18, 22-24 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 9610360 (herein ‘360).
Although the claims at issue are not identical, they are not patentably distinct from each other because both Instant 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626